DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 with species election of C. difficile, biopolymer, and SEQ ID NO:2 in the reply filed on August 12, 2022 is acknowledged.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-11 are under examination on the merits in the instant case. 

Information Disclosure Statement
The listing of references in the specification, see pages 46-47, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because of the following:
1. The disclosure contains an embedded hyperlink and/or other form of browser-executable code. See paragraphs 0040 and 00142 as well as page 43. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
2. Figures 1b and 6a contain sequence rule-noncompliant subject matter. Appropriate correction is required. See below for guidance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings, see Figures 1b and 6a, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Biochimie, 2018, 145:151-157, applicant’s citation) in view of Yang et al. (Journal of Pure and Applied Microbiology, 2013, 7:481-485).
	Liu teaches a method of selecting/identifying DNA aptamers binding to glutamate dehydrogenase (GDH) enzyme of Clostridium difficile comprising the steps in order: 
1) exposing a “denatured” DNA library comprising 40-mer random sequences (N40) flanked by 5’ and 3’ primer regions for first “counter-selection” to “bare magnetic beads”;
2) removing/discarding bound DNA;
3) collecting unbound DNA molecules;
4) exposing unbound DNA to magnetic beads bound to/coated with the target GDH enzyme of C. difficile;
5) washing beads to remove unbound DNA;
6) eluting target-bound DNA aptamers; 
7) amplifying the target-bound DNA aptamers by PCR using the forward primer sequence of 5’-CAGGTCCATCGAGTGGTAGGA; 
8) purifying the selected DNA; and
9) performing a total of 10 selection rounds using the purified PCR products. 
See pages 152-154 and Figure 1.
It is noted that Liu’s forward primer sequence is 100% identical to SEQ ID NO:2 claimed in the instant case.
Liu does not teach using a circular nucleic acid library.
Yang teaches, “Circularization of the aptamer molecules provides an attractive alternative because the circular aptamers display a better stability characteristic than that of linear aptamer with canonical chemical modification…, the circular aptamer can be constructed by nature nucleotide, which excludes unsafe factors that could impact on the nucleic acid metabolism in vivo.” (emphasis added). See page 482.
Yang teaches that the better stability provided by circular DNA aptamers is associated “with exonuclease-resistant properties.” See abstract. 
Yang teaches that circular DNAs are prepared by circularizing linear DNA templates. See Figure 1; pages 482-483.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the linear DNA library of Liu with a circular DNA library, thereby selecting or identifying a circular DNA aptamer binding to GDH enzyme of C. difficile. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to select/identify a C. difficile-binding aptamer molecule that provides “better stability” and “excludes unsafe factors” compared to Liu’s linear C. difficile-binding aptamers, because circular aptamer molecules were deemed “an attractive alternative” to linear, chemically modified aptamer molecules due to “better stability” “with exonuclease-resistant properties” and the absence of toxicities arising from chemically modified nucleic acids as taught by Yang, who also demonstrated that preparation of circular DNAs from linear DNA templates was within the technical grasp of one of ordinary skill in the relevant art before the effective filing date. Hence, the instant claims are a mere modification of Liu’s method, wherein the modification is circularization of Liu’s linear DNA library.
In view of the foregoing, claims 1-11 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635